DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5 and 7-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kondo (US 4,878,564).
Regarding independent claim 1, Kondo discloses a disc brake for vehicles (see Abstract, FIGS. 1-5), the disc brake comprising: a brake caliper (8), a clamping-side brake pad (2), and a reaction-side brake pad (3) for clamping a brake disc (1), wherein the brake caliper defines a first inside space (16) for receiving a clamping device (23), the first inside space having an opening on a side facing the brake disc (see e.g. FIG. 3), wherein the brake caliper defines a second inside space (see FIG. 3, space receiving pads (2, 3) and disc (1)) for receiving the brake disc (see FIG. 3), wherein the brake caliper includes, in the second inside space, clamping-side lugs (see FIG. 1, top portion of (14, 15)) for receiving the clamping-side brake pad (see FIG. 1) and reaction-side lugs (see FIG. 1, bottom portion of (14, 15)) for receiving the reaction- side brake pad (see FIG. 1).
Regarding claim 2, Kondo discloses that the clamping-side lugs are arranged opposite one another and form a clamping-side pad carrier channel (see FIG. 1) therebetween for receiving the clamping-side brake pad (see FIG. 1), and wherein the reaction-side lugs (see FIG. 1) are arranged opposite one another and form a reaction-side pad carrier channel (see FIG. 1) for receiving the reaction-side brake pad (see FIG. 1).
Regarding claim 5, Kondo discloses that the brake caliper and the lugs are formed from one component (see FIGS. 1, 2).
Regarding claim 7, Kondo discloses that the first inside space is configured to receive an axially arranged clamping device (23) (see FIG. 3).
Regarding claim 8, Kondo discloses that the clamping- side brake pad has, on a perimeter thereof, supporting surfaces (6b, 7b) (see FIG. 2) and bearing surfaces (see FIG. 2, vertical surfaces adjacent (6b, 7b)) for arrangement on the clamping-side lugs (see FIG. 2), and wherein the reaction-side brake pad has, on a perimeter thereof, supporting surfaces (6b, 7b) (see FIG. 2) and bearing surfaces (see FIG. 2, vertical surfaces adjacent (6b, 7b)) for arrangement on the reaction-side lugs (see FIG. 2).
Regarding claim 9, Kondo discloses that the supporting surfaces of the clamping-side brake pad lie perpendicularly to the axial axis on the clamping-side lugs (see FIG. 2) and the bearing surfaces of the clamping side brake pad lie radially on the clamping side lugs (see FIG. 2), and wherein the supporting surfaces of the reaction-side brake pads lie perpendicularly to the axial axis (see FIG. 2) on the reaction-side lugs (see FIG. 2) and wherein the bearing surfaces of the clamping-side brake pad lie radially on the reaction-side lugs (see FIG. 2).
Regarding claim 10, Kondo discloses that an axial length of the supporting surfaces of the clamping-side brake pad is smaller than an axial length of the clamping-side lugs (see FIG. 1).
Regarding claim 11, Kondo discloses that the axial length of the clamping-side lugs is defined by the sum of the axial length of the supporting surfaces of the clamping-side brake pad, a degree of wear of the reaction-side brake pad and a degree of wear of the brake disc (see e.g. FIG. 1; length of lugs (14, 15) corresponds to a given degree of wear of pads and disc).
Regarding claim 12, Kondo discloses that the brake caliper includes a bolt guide (17, 18) having a bolt guide cap (35, 36) arranged coaxially on the bolt guide of the brake caliper (see FIGS. 3, 4).
Regarding claim 13, Kondo discloses that the bolt guide cap is fastened to the bolt guide via a screw connection or a clip connection (see FIG. 3).
Claims 1, 3 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naito (US 2015/0068853).
Regarding independent claim 1, Naito discloses a disc brake for vehicles (see Abstract, FIGS. 1, 2), the disc brake comprising: a brake caliper (3), a clamping-side brake pad (4-right) (see FIG. 2), and a reaction-side brake pad (4-left) (see FIG. 2) for clamping a brake disc (2), wherein the brake caliper defines a first inside space (3e) for receiving a clamping device (6), the first inside space having an opening on a side facing the brake disc (see e.g. FIG. 2), wherein the brake caliper defines a second inside space (see FIG. 2, space receiving pads (4) and disc (2)) for receiving the brake disc (2) (see FIG. 2), wherein the brake caliper includes, in the second inside space, clamping-side lugs (3i) for receiving the clamping-side brake pad (see FIG. 2) and reaction-side lugs (3i) for receiving the reaction- side brake pad (see FIG. 2).
Regarding claim 3, Naito discloses that the brake caliper has first and second axial cross-members (3d), and two sub- regions of the first axial cross-member located in the area of the second inside space include one of the clamping side lugs and one of the reaction side lugs (see FIG. 1) and two sub-regions of the second axial cross-member located in the area of the second inside space include one of the clamping side lugs and one of the reaction side lugs (see FIG. 1), wherein each of the clamping side lugs and the reaction side lugs disposed in the two sub-regions of each of the first and second axial cross-members are disposed below an uppermost surface of the corresponding sub-regions (see FIG. 1).
Regarding claim 14, Naito discloses that the reaction side lugs include a pair of first reaction-side lugs (A) (see Annotated FIG. 1, below) on opposite lateral sides of the axis and a pair of second reaction-side lugs (3i) on opposite lateral sides of the axis (see FIG. 1), wherein the first reaction-side lugs are upper reaction side lugs and the second reaction side lugs are lower reaction side lugs (see Annotated FIG. 1, below). 

    PNG
    media_image1.png
    498
    649
    media_image1.png
    Greyscale

Regarding claim 15, Naito discloses that the first and second reaction side lugs on a first lateral side of the axis support a first lateral side of the reaction-side brake pad (see FIG. 1) and the first and second reaction side lugs on a second lateral side of the axis support a second lateral side of the reaction-side brake pad (see FIG. 1).
Regarding claim 16, Naito discloses that the first reaction side lugs (A) are arranged at a transverse angle relative to the second reaction-side lugs (see Annotated FIG. 1, above).
Regarding claim 17, Naito discloses that the transverse angle is a 90 degree angle (see Annotated FIG. 1, above).
Regarding claim 18, Naito discloses that that the transverse angle matches an angle as measured between a bearing surface and a support surface of the reaction-side brake pad (see FIG. 1).
Regarding claim 19, Naito discloses that the first reaction-side lugs support the reaction-side brake pad in a horizontal direction of the disc brake (see FIG. 1) and the second reaction-side lugs support the reaction side brake pad in a vertical direction of the disc brake (see FIG. 1).
Regarding claim 20, Naito discloses that that the first reaction-side lugs and the second reaction-side lugs combine to define a pair of L-shapes (see FIG. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US 4,878,564), as applied to claim 1, above, and further in view of Sasaki et al. (US 5,979,611).
Regarding claim 4, Kondo does not disclose that the clamping side lugs are L-shaped.
Sasaki teaches a disc brake for vehicles (see Abstract, FIGS. 1-4) comprising clamping side lugs (2b, 2c) that are L-shaped (see FIG. 4; see also col. 3, lines 57-65).
It would have been obvious to configure the clamping side lugs of Kondo to be L-shaped, as taught by Sasaki, to allow the brake pads to be easily installed and removed in a radial direction while providing insertion limits and support to the brake pads in the circumferential direction (see e.g. Sasaki, col. 3, lines 57-65).  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US 4,878,564), as applied to claims 1 and 5, above, and further in view of Ortegren et al. (US 2004/0238292).
Regarding claim 6, Kondo does not disclose that the component is a cast part, an aluminum component, or a component formed from a composite material.
Ortegren teaches a disc brake for vehicles (see Abstract, FIGS. 1-5) comprising a component that is a cast part and an aluminum component (see ¶ 0011).
It would have been obvious to configure the component of Kondo from aluminum to save weight (see e.g. Ortegren, ¶ 0011).  
Response to Arguments
Applicant's arguments filed 05-Oct-2022 have been fully considered but they are not persuasive. 
Regarding independent claim 1, Applicant argues that Kondo does not disclose lugs that are within the inside space of the caliper because “features 14 and 15 of Kondo are not ‘within the inside space’ of the brake caliper” (see Amendment, page 10).  As shown below, however, Kondo discloses that the lugs are located within a boundary defined by the caliper, thereby placing the lugs in the second inside space.  

    PNG
    media_image2.png
    380
    507
    media_image2.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        

December 17, 2022